                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   MONTY P. MILBOURNE,               Civ. No. 20-0012 (NLH)

                Petitioner,          MEMORANDUM OPINION & ORDER

        v.


   RICHARD SMITH,

                Respondent.


APPEARANCES:

Monty P. Milbourne
46305
Cumberland County Department of Corrections
54 West Broad St.
Bridgeton, NJ 08302
     Petitioner Pro Se


HILLMAN, District Judge

     WHEREAS, Monty P. Milbourne has filed a Petition for Writ

of Habeas Corpus under 28 U.S.C. § 2241 alleging he has been

confined in the Cumberland County Jail for 26 months without

being indicted by a grand jury, see ECF No. 1; and

     WHEREAS, Petitioner alleges he was arrested on November 4,

2017 and detained pursuant to Accusation No. 17002534, see id.

at 6; and

     WHEREAS, Petitioner alleges the prosecutor “forged”

Indictment 18-01-00099 or 18-12-01117 by including “3 extra
charges” that were not part of Case 17002534, see id.;

     WHEREAS, Rule 4 of the Rules Governing Section 2254

Proceedings (made applicable through Rule 1(b)) requires the

Court to promptly examine the petition and to determine whether

it should be summarily dismissed.    “If the petition is not

dismissed, the judge must order the respondent to file an

answer, motion, or other response within a fixed time, or to

take other action the judge may order.”    Id.; and

     WHEREAS, Petitioner alleges Cumberland County has failed to

indict him or bring him to trial in a time period consistent

with his speedy trial rights.   However, he also indicates the

prosecutor’s office provided him with two Indictments, 18-01-

00099 and 18-12-01117.   ECF No. 1 at 6.   Plaintiff challenges

their validity because no indictment was issued under case

number 17002534 and the indictment contained more charges than

he was originally charged with, see id. and

     WHEREAS, it appears to the Court that the Cumberland County

Prosecutor’s Office did present the charges against Petitioner

to a grand jury.   However, in an abundance of caution because

Petitioner did not provide any of the charging documents to the

Court, the Court will exercise its authority under Rule 4 to

order the Cumberland County Prosecutor’s Office to provide the

Court with copies of the referenced charging documents; and

     WHEREAS, because Petitioner is a state pre-trial detainee,

                                 2
the Court will instruct the Clerk’s Office to remove the U.S.

Attorney’s Office from electronic notifications and to send a

copy of the petition and this Order to the Cumberland County

Prosecutor’s Office,

     THEREFORE, IT IS on this   24th       day of January, 2020

     ORDERED that the Clerk shall remove the U.S. Attorney’s

Office from electronic notifications in this matter; and it is

further

     ORDERED that the Clerk shall send a copy of the petition,

ECF No. 1, and this Order to the Cumberland County Prosecutor’s

Office and the New Jersey Attorney General’s Office; and it is

further

     ORDERED that the Cumberland County Prosecutor’s Office

shall file copies of charging documents 17002534, 18-01-00099,

and 18-12-01117 with the Court within 21 days of this Order.

The Office does not need to address the merits of the petition

at this time; and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Petitioner by regular mail.


                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   3
